Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “408” has been used to designate both “connection manifold” and “power manifold”.  (See Paragraphs [0041], [0042] and [0090]) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claims 1, 8 and 13 recite “a distal end configured to be positioned away from the user”. The structure or elements which allow the distal end of the spool gun to be positioned away from the user are not claimed. It is unclear how the distal end is configured to be positioned away from the user. 

Claims 1, 8 and 13 recite “a proximal end configured to be positioned proximate the user”. The structure or elements which allow the proximal end of the spool gun to be positioned proximate the user are not claimed. It is unclear how the proximal end is configured to be positioned proximate the user. 

Claims 1, 8 and 13 also recite: when the spool gun is in use. It is unclear if this is intended to mean the proximal and distal ends are configured to function in a different manner when the spool gun is not in use. 

Claims 1, 8 and 13 recite: “a welding torch manifold”. However it is not clear which element is being referred to. The specification describes a “connection manifold 408” and a “power manifold 408”. However, it is not clear if this is considered to be the “welding torch manifold.”

Claims 1, 8 and 13 recite: “a gas/power cable [inlet]”. However, it is not clear if applicant is intending the claim a gas or power cable inlet or a gas and power cable inlet.

Claim 1 recites “enclosing at least a portion of a wire feed subsystem”. The wire feed subsystem is not positively recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 13-14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanzel (US 2010/0276399).

Stanzel discloses, regarding claim 1, a spool gun (spool gun 110, See Fig [0032]) having a distal end configured to be positioned away from the user when the spool gun is in use and a proximal end configured to be positioned proximate the user when the spool gun is in use (See annotated Fig 4 below), the spool gun comprising: a body portion (See Fig 4, the spool gun clearly has a body portion but is not labeled) enclosing at least a portion of a wire feed subsystem (wire feed assembly 114); a handle portion having a first end connected proximal to the body portion and extending to the proximal end of the spool gun (spool gun handle, See Fig 4 and Paragraph [0011]); a welding torch manifold; and a gas/power cable inlet. (The arrow in the annotated figure below is also pointing toward a connection or a manifold which has a gas cable inlet for gas cable 116. See Paragraph [0032])

    PNG
    media_image1.png
    587
    503
    media_image1.png
    Greyscale



Stanzel discloses, regarding claims 13-14, a spool gun (spool gun 110, See Fig [0032]) having a distal end configured to be positioned away from the user when the spool gun is in use and a proximal end configured to be positioned proximate the user when the spool gun is in use (See annotated Fig 4), the spool gun comprising: a body portion (See Fig 4, the spool gun clearly has a body portion but is not labeled) enclosing at least a portion of a wire feed subsystem (wire feed assembly 114); a handle portion having a first end connected proximal to the body portion and extending to the proximal end of the spool gun (spool gun handle, See Fig 4 and Paragraph [0011]); a welding torch manifold; and a gas/power cable inlet. (The arrow in the annotated figure is also pointing toward a connection or a manifold which has a gas cable inlet for gas cable 116. See Paragraph [0032].) Regarding claim 17, Fig 4 shows a wire spool housing 112 which is connected to the handle portion at the proximal end of the spool gun. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stanzel (US 2010/0276399) in view of Diekmann et al (US 2006/0207981).

The teachings of Stanzel, in regards to claim 1, have been discussed above. Stanzel discloses regarding claims 2 and 3, a wire feed mechanism 114 in the body as shown in Fig 4. Stanzel fails to disclose the drive motor being located in the enclosed body portion. However, as the wire feed mechanism is used to feed a wire from the wire spool, it must contain a motor. Diekmann discloses a motor 450 and wire feed mechanism 440 in the body of the wire spool gun. (See Figs 8 and 9, Paragraphs [0011], [0027] and [0059]) It would have been obvious to adapt Stanzel in view of Diekmann to provide the motor in the body as Diekmann discloses this is an obvious variant or obvious rearrangement of parts as the drive motor may be located in various different locations, on the spool gun, in the wire feeding unit or in the welding unit. 



s 4-5, 8-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stanzel (US 2010/0276399) in view of Diekmann et al (US 2006/0207981) and Bosio (US 6,617,548).

The teachings of Stanzel, in regards to claim 1, have been discussed above. Stanzel fails to disclose the wire feed mechanism comprises a worm gear and the drive motor has an axial output shaft and the wire feed mechanism is connected at a 90 degree angle thereto. Bosio discloses the wire feed mechanism having a worm gear 103D (See Fig 8A.) The worm gear is part of assembly 27 and moves wire guide wheel 94. Fig 9 shows the wire guide wheel and the assembly 29 of which it is a part of. Fig 1 shows the assembly 27 being in a vertical orientation with the assembly 29 and the wire drive wheel being in a horizontal orientation making the worm gear oriented 90 degrees relative to the wire feed mechanism. (See Annotated Figures Below, Column 7, Lines 43-51 and Column 7, Line 65-Column 8, Line 12)


    PNG
    media_image2.png
    597
    776
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    558
    629
    media_image3.png
    Greyscale


It would have been obvious to adapt Stanzel in view of Bosio to provide the worm gear as this type of drive system provides a greater amount of torque at a reduced speed, as well as a smoother transfer of power. The 90 degree orientation would have been obvious as this is the most efficient layout of the device. 

Stanzel discloses, regarding claims 8-10, a spool gun (spool gun 110, See Fig [0032]) having a distal end configured to be positioned away from the user when the spool gun is in use and a proximal end configured to be positioned proximate the user when the spool gun is in use (See annotated Fig 4), the spool gun comprising: a body portion (See Fig 4, the spool gun clearly has a body portion but is not labeled) enclosing at least a portion of a wire feed subsystem (wire feed assembly 114); a handle portion having a first end connected proximal to the body portion and extending to the proximal end of the 

Stanzel discloses a wire feed mechanism 114 in the body as shown in Fig 4. However, Stanzel fails to disclose the drive motor being located in the enclosed body portion. However, as the wire feed mechanism is used to feed a wire from the wire spool, it must contain a motor. Diekmann discloses a motor 450 and wire feed mechanism 440 in the body of the wire spool gun. (See Figs 8 and 9, Paragraphs [0011], [0027] and [0059]) It would have been obvious to adapt Stanzel in view of Diekmann to provide the motor in the body as Diekmann discloses this is an obvious variant or obvious rearrangement of parts as the drive motor may be located in various different locations, on the spool gun, in the wire feeding unit or in the welding unit.

Stanzel fails to disclose the wire feed mechanism comprises a worm gear and the drive motor has an axial output shaft and the wire feed mechanism is connected at a 90 degree angle thereto. Bosio discloses the wire feed mechanism having a worm gear 103D (See Fig 8A.) The worm gear is part of assembly 27 and moves wire guide wheel 94. Fig 9 shows the wire guide wheel and the assembly 29 of which it is a part of. Fig 1 shows the assembly 27 being in a vertical orientation with the assembly 29 and the wire drive wheel being in a horizontal orientation making the worm gear oriented 90 degrees relative to the wire feed mechanism. (See Annotated Figures, Column 7, Lines 43-51 and Column 7, Line 65-Column 8, Line 12) It would have been obvious to adapt Stanzel in view of Bosio to provide the worm gear as this type of drive system provides a greater amount of torque at a reduced speed, as well as a smoother transfer of power. The 90 degree orientation would have been obvious as this is the most efficient layout of the device. 
.

Claims 7, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanzel (US 2010/0276399) in view of Diekmann et al (US 2006/0207981) and Itagaki et al (US 2018/0187434).

The teachings of Stanzel have been discussed above. Stanzel discloses an internal passage wire inlet guide but fails to disclose the tapered region. Itagaki discloses an internal passage for feeding a wire having a tapered portion 40A. It would have been obvious to adapt Stanzel in view of Itagaki to provide the tapered inlet for regulating a radial position of the wire. Itagaki also discloses the armature for further supporting the spool gun. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 13-15, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11, 13-14, 16 of copending Application No. 16/678272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the independent claims 1 of the present application are the inlet connected to the manifold however, this is considered obvious as this limitation is shown in claim 13 of the present application. The remainder of the claims are not identical but the scope of the claims in the present application is contained within the listed claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/18/2021